DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . It is responsive to the amendments and response dated 5/26/22. Claims 1-20 are presented for examination.

Allowable Subject Matter
2.    Claims 1-20, after further consideration and search, are deemed to contain allowable subject matters and are allowed over the prior art.

Reasons for indicating Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, Tokashiki et al. (US 20100053441) discloses a content control unit for displaying a video content on a display screen; a user specifying unit for specifying a user viewing the video content displayed on the display screen (se par. 13). The video display device may further include: the content acquiring unit for acquiring the video content and the attribute information representing the attribute of the video content; and an image quality information acquiring unit for acquiring image quality information from a server recorded with the image quality information representing a setting state of the image quality of the display screen and being associated with the attribute information of the video content (see par. 20). Tokashiki further discloses that the video display device may further include a preference information generation unit for generating preference information with respect to an image quality of the user specified by the user specifying unit, wherein the image quality adjustment unit may adjust the image quality of the display screen based at least on the preference information generated by the preference information generation unit. See par. 15.). The video display device 100 acquires the identification information of each user to search and acquire the image quality information of the user in the server 200, and uses the same for the image quality adjustment. That is, the one video display device 100 can use the image quality information registered in the server 200 by the server 200 even with respect to the user using the video display device 100 for the first time, and the image quality adjustment suited to such user can be performed.  See par. 84).
According to the conventional art, display apparatuses often provide an array of configuration settings that can be manually adjusted to change the manner in which content is reproduced and in accordance to the preference of the user. However, such display setting configuration type is time-consuming and  may not be appropriate for all display type.
In contrast, Applicant's claimed invention provides a technique for determining configuration settings for a display apparatus that is appropriate for all type of reproduction scenarios, while optimizing the settings according to a preference of the user.
With respect to an example claim, claim 1 explicitly recites: determine configuration settings for a display apparatus in dependence on one or more first input parameters indicative of one or more conditions that affect a user experience when a user views content reproduced on the display apparatus; predict an expected user response as a result of operating the display apparatus according to the determined configuration settings; search for an updated set of configuration settings that are expected to produce a user response that is closer to an intended result than the predicted user response; and
control the display apparatus to operate according to the updated set of configuration settings, and wherein the processor is further configured to execute the instructions to obtain the updated set of configuration settings by using a machine learning algorithm based on the determined configuration settings and the predicted user response. 
These features distinguish from the cited prior art and thus are considered to be novel in view of the prior art of record. Accordingly, the limitations of claims 1-20 are allowed over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-777629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
06/27/2022